                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA


STEVEN CITY BLOOMFIELD,              )                 3:17-cv-00683-MMD-WGC
                                     )
                        Plaintiff,   )                 MINUTES OF THE COURT
        vs.                          )
                                     )                 November 20, 2019
ROMEO ARANAS, et al.,                )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER            REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court are Plaintiff’s “Motions/Notices” (ECF Nos. 63 and 64) inquiring if the
court received Plaintiff’s Opposition to Defendants’ Motion for Summary Judgment and Plaintiff’s
Addendum/Exhibit in Support of Plaintiff’s Opposition to Defendants’ Motion for Summary
Judgment.

      Plaintiff is advised that the court received Plaintiff’s Opposition to Defendants’ Motion for
Summary Judgment (ECF No. 59) and Plaintiff’s Addendum//Exhibit in Support of Plaintiff’s
Opposition to Defendants’ Motion for Summary Judgment (ECF No. 61).


                                             DEBRA K. KEMPI, CLERK

                                             By:         /s/______________________
                                                     Deputy Clerk
